PER CURIAM: *
Counsel on direct appeal has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of counsel’s brief, the record, and the appellant’s response discloses no nonfrivolous issues *337for appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2. The motion for leave to supplement pleadings with a memorandum of law is DENIED as unnecessary as we have considered the appellant’s response to counsel’s Anders motion.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.